ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 12 May 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1, 15, and 17 have been amended. The Supplemental Amendment filed 11 June 2021 (hereinafter “the Supplemental Amendment”) has also been entered and considered. Claims 1, 15, and 17 have been further amended. Claims 1-2, 4-9, 11, 14-17, and 19-20, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Objections
In view of the amendments to independent claims 1, 15, and 17, the claim objections are withdrawn. 

Prior Art Rejections
In view of the substantive amendments to independent claims 1, 15, and 17, the prior art rejections are withdrawn. Claims 1-2, 4-9, 11, 14-17, and 19-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 15, and 17 recites, in some variation: receiving via a communications interface at a server a visual feature tagging request for a first multi-view interactive digital media representation (MIDMR) of an object generated at a mobile computing device, the first MIDMR of the object including spatial information determined at least in part based on inertial data 

	However, Holzer does not teach or suggest that the feature tagging involves receiving via a communications interface at a server a visual feature tagging request or transmitting from the server via the communications interface a feature tag message associated with the first MIDMR in response to the feature tagging request. Holzer also fails to teach or suggest that the spatial information comprises visual flow between the different viewpoints, that the spatial information comprises scale information estimated using accelerometer information obtained when capturing the first MIDMR, or that the comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs, as required by the independent claims. 
	Wang, like Holzer, is directed to annotations/tags of objects tracked through multiple frames of multi-frame content. Wang discloses that a user may initiate an annotation request that is sent to a server, and that the server will return annotation information of the object in response.
	However, even if combined with Holzer, Wang does not teach or suggest that the spatial information comprises visual flow between the different viewpoints, that the spatial information 
	Choi, like Wang, is directed to video annotation (Abstract). Choi discloses that the annotation is based on the video frames and optical flow information therebetween (Abstract).
	However, even if combined with Holzer and Wang, Choi does not teach or suggest that the spatial information comprises scale information estimated using accelerometer information obtained when capturing the first MIDMR, or that the comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs, as required by the independent claims.
	Varady (U.S. Patent Application Publication No. 2018/0336737) contemplates determining the scale of an imaged object using accelerometer data. However, even if combined with all of Holzer, Wang, and Choi, Varady does not teach or suggest that the comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs, as required by the independent claims. Indeed, Varady is silent about using the derived scale information for matching or comparison purposes, as claimed, let alone doing so for a multi-view interactive digital media representation (MIDMR) defined to the level of detail recited in independent claims 1, 15, and 17. The remaining cited art of record fails to cure this deficiency. 
	Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 15, and 17, these claims are allowed. Claims 2, 4-9, 11, and 14 are allowed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SEAN M CONNER/Primary Examiner, Art Unit 2663